department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------------ telephone number ---------------------- refer reply to cc corp b2 plr-119979-14 date date internal_revenue_service number release date index number --------------------- ----------------------------- ---------------------------------- -------------------------------------------------- ------------------------------------- legend date date date m n o ------------------ ------------------ ---------------------- --------------- ------ -------- agreement x ----------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------- ---------- dear ----------- this letter responds to your representative’s date letter requesting that we supplement a private_letter_ruling dated date plr-137279-13 the original ruling the information submitted for the original ruling and this supplemental request is summarized below capitalized or underlined terms not defined in this letter have the meanings assigned to them in the original ruling the rulings contained in this letter are based upon facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support plr-119979-14 of the request_for_ruling verification of the information representations and other data may be required as part of the audit process supplemental facts due to certain developments distributing plans to make the distribution on a later date within the planned time frame on date and date distributing acquired dollar_figurem worth of controlled stock on the open market the purchased shares as a result and taking into account subsequent exercises of controlled stock_options distributing currently owns approximately n percent of controlled distributing was in control of controlled at the time of the acquisition distributing may also delay the distribution beyond the original planned time frame if the distribution is delayed until after date in order for distributing to maintain control_over controlled prior to the distribution distributing and controlled are contemplating entering into certain arrangements to supplement the separation agreement additional financial information has been submitted indicating that segment has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years distributing is also considering additional restructuring transactions including without limitation the separation of segment of business a which has recently been renamed from segment of business a after the distribution proposed transaction for what are represented as valid business reasons distributing proposed the following transaction the proposed transaction sec_1 for purposes of the distribution the distributing rsu holders will be treated by distributing as distributing shareholders and will receive controlled stock in the transaction nevertheless distributing will take actions as necessary and permitted to ensure it distributes control of controlled to actual distributing shareholders in the distribution sec_2 if the distribution is postponed until after date or in connection with the occurrence of certain exigent circumstances controlled may issue tandem stock appreciation rights the tandem sars to certain controlled option holders the tandem sars will grant the option holders the right to a cash settlement of the related option sec_3 in connection with the issuance of the tandem sars distributing and controlled may enter into a purchase agreement the purchase agreement under the plr-119979-14 purchase agreement distributing will purchase from controlled a specified amount of controlled stock for cash shares so purchased would be subject_to the transfer restrictions of sec rule distributing’s cash purchase would be intended to fund controlled’s cash settlement of the tandem sars the cash purchases under the purchase agreement and the separation agreement are collectively referred to as the cash contribution following the distribution distributing may retain certain shares in controlled distributing will retain controlled stock subject_to sec rule transfer restrictions if any and will distribute such shares to distributing shareholders at a later date to the extent necessary for distributing to distribute control in controlled to distributing’s shareholders the retained shares the retained shares will have been acquired by distributing pursuant to the separation agreement and or the purchase agreement immediately upon expiration of the sec rule transfer restrictions distributing will distribute the retained shares to distributing’s shareholders and rsu holders of record as of the distribution date as described above distributing may also retain shares of controlled stock for future sale in the open market or in other taxable transactions the retained sale shares the retained sale shares may have been acquired as purchased shares or pursuant to the purchase agreement or the separation agreement the retained sale shares will constitute the percentage of controlled stock owned by distributing prior to the distribution in excess of o percent provided that in all events distributing shall distribute an amount of controlled stock to its shareholders and not taking into account any controlled shares distributed to distributing’s rsu holders in the distribution constituting control the retained sale shares are retained for sale to help raise cash for distributing’s business operations supplemental representations the taxpayer makes the following representations for the proposed transaction a b the taxpayer reaffirms all of the facts representations and statements contained in the original ruling as modified herein and as modified by the supplemental submissions no part of the consideration to be distributed by distributing in the distribution will be received by a shareholder of distributing as a creditor or an employee or in any capacity other than that of a shareholder of distributing except in the case of a distributing shareholder that also holds distributing rsus and to the extent such holder receives a distribution of controlled stock with respect to its rsus in the distribution in addition the distribution of controlled stock to distributing’s shareholders in the distribution is with respect to their ownership of distributing stock plr-119979-14 c d e f g h i j k distributing will distribute to its shareholders an amount of stock in controlled constituting control within the meaning of sec_368 distributing will hold the retained sale shares if any following the distribution to provide flexibility in obtaining working_capital to and reducing the indebtedness if any of distributing any retained sale shares will be sold as soon as commercially practicable but in no event later than five years after the distribution after the distribution distributing will vote the retained sale shares if any in proportion to votes cast by the other controlled shareholders and will grant to controlled a proxy for the retained sale shares requiring this manner of voting from the date of the distribution until the date distributing has disposed of all retained sale shares no director or officer of distributing or any of its subsidiaries will be a director or officer of controlled or any of its subsidiaries except for a distributing officer board member and a distributing board member who will each serve on controlled’s board after the distribution solely to accommodate controlled’s business needs the total adjusted_basis of the assets transferred to controlled in the cash contribution will exceed the sum of i the total liabilities assumed as determined under sec_357 by controlled if any and ii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing from controlled and transferred to distributing’s creditors in connection with the reorganization the total fair_market_value of the assets transferred to controlled in the cash contribution will exceed the sum of i the amount of any liabilities assumed as determined under sec_357 by controlled in connection with the cash contribution if any ii the amount of any liabilities owed to controlled by distributing that will be discharged or extinguished in connection with the cash contribution if any and iii the amount of any cash and fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the cash contribution if any the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the cash contribution the aggregate fair_market_value of the assets distributing transfers to controlled in the cash contribution will equal or exceed the aggregate adjusted_basis of those assets plr-119979-14 l m n o no two parties to the distribution are investment companies as defined in sec_368 and iv distributing and controlled and their respective shareholders will each pay their own expenses if any incurred in connection with the distribution each reference to business a in the representations set forth in the original ruling shall refer to segment of business a the distribution without regard to any transaction contemplated under agreement x is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of either corporation supplemental rulings based solely on the information submitted and the representations set forth above and provided that i the distribution of controlled stock to distributing’s shareholders in the distribution is with respect to their ownership of distributing stock ii any money property or stock contributed by distributing to controlled in the cash contribution is exchanged or deemed exchanged solely for stock_or_securities of controlled and iii any other transfer of stock money or property between distributing controlled or any distributing shareholder is respected as a separate transaction we rule as follows the proposed transaction will not adversely affect the original ruling which will remain in full force and effect except as modified herein the cash contribution if any together with the distribution will be a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss on the cash contribution sec_357 and sec_361 controlled will recognize no gain_or_loss on the cash contribution sec_1032 provided that controlled is a member of the distributing sag within the meaning of sec_1_355-2 after the acquisition of the purchased shares sec_355 will not treat as other_property any part of the purchased shares plr-119979-14 if the cash contribution occurs earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 the retention of the retained sale shares if any by distributing following the distribution will not be pursuant to a plan having as one of its principal purposes the avoidance of federal_income_tax within the meaning of sec_355 caveats temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see section dollar_figure of revproc_2014_1 2014_1_irb_1 however when the criteria in section dollar_figure of revproc_2014_1 2014_1_irb_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances additionally except as specifically provided herein we express no opinion concerning the tax consequences of any aspect of any matter or item discussed or referenced in this letter moreover no opinion is expressed about the tax treatment of the transaction or of any other matter under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction not specifically covered by the above rulings in particular no opinion is expressed regarding i ii whether the distribution satisfies the business_purpose requirement of sec_1_355-2 whether the distribution is used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 and sec_1_355-2 iii whether the distribution is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in distributing or controlled see sec_355 and sec_1_355-7 or iv the tax consequences to distributing and distributing’s rsu holders upon the distribution of controlled stock to distributing’s rsu holders plr-119979-14 procedural statements this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that this letter may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely _____________________________ gerald b fleming senior technician reviewer branch office of associate chief_counsel corporate
